DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020 and 06/24/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the second adapter side” should read “a second adapter side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5155941; “Takahashi”).

Regarding claim 1, Takahashi discloses, in figure 13, a probe adapter (not enumerated, see figure 13), comprising: an adapter body (see Takahashi’s annotated figure 13) comprising a probe aperture (see Takahashi’s annotated figure 13) and a slot (see Takahashi’s annotated figure 13); a driver (72) slidably (see figure 13, the examiner contends Takahashi’s movable slide connecting member slide in and out of the operating unit) mounted within the slot (see previous comment) and slidable between a first position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully extended the member is in the first position) and a second position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully retracted the member is in the second position), the driver (72) comprising a first end (see Takahashi’s annotated figure 13) and a second end (see Takahashi’s annotated figure 13) opposite the first end (see previous comment), the first end comprising a ramped recess (see Takahashi’s annotated figure 13, “tapered end”) extending in a direction from the first end toward the second end (see figure 3, the examiner contends Takahashi’s tapered end extends from the first end to the second end); and a threaded fastener (75) configured to contact 


    PNG
    media_image1.png
    430
    704
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi discloses, in figure 13, the adapter body (see Takahashi’s annotated figure 13) is configured to be mounted to an outer radial side of a blade (16, 149) outer air seal (BOAS) (Examiner construes this recitation is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114).

Regarding claim 3, Takahashi discloses, in figure 13, the adapter body (see Takahashi’s annotated figure 13) comprises an inner adapter side (see Takahashi’s second annotated figure 13) and an outer adapter side (see Takahashi’s second annotated figure 13) extending between a first adapter end (see Takahashi’s second annotated figure 13) and a second adapter end (see Takahashi’s second annotated figure 13) and wherein the probe aperture (see Takahashi’s annotated figure 13) extends from (see figure 13, examiner construes Takahashi forms a central shaft way extending between the upper and lower operating unit and movable sliding connecting unit) located the inner adapter side (see previous comment) to the outer adapter side (see previous comment).

    PNG
    media_image2.png
    396
    600
    media_image2.png
    Greyscale


Regarding claim 4, Takahashi discloses, in figure 13, an adapter portion (74) mounted to a second adapter side (see Takahashi’s second annotated figure 13) of the adapter body (see Takahashi’s annotated figure 13), the adapter portion (74) comprising a threaded aperture 

Regarding claim 5, Takahashi discloses, in figure 13, the slot (see Takahashi’s annotated figure 13) is oriented in a slot direction extending (see figure 13, Takahashi’s gap between the operating unit and the movable sliding connecting unit extends the length of the operating unit) between the first adapter end (see Takahashi’s second annotated figure 13) and the second adapter end (see Takahashi’s second annotated figure 13).

Regarding claim 7, Takahashi discloses, in figures 2 and 13, in the first position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully extended the member is in the first position), the driver (72) is configured to retain (examiner notes when Takahashi’s movable slide connecting unit is extended it retains the shaft within the assembly) a probe assembly (36) of a probe (36, 45) within the probe aperture (see Takahashi’s annotated figure 13) and, in the second position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully retracted the member is in the second position), the driver (72) is configured to permit removal (col. 5, lines 15-20, examiner notes Takahashi’s shaft may be inserted or removed independent of the movable slide connecting unit position therefor when the movable slide connecting unit is retracted the shaft may be removed) of the probe assembly (36, 45) from the probe aperture (see Takahashi’s annotated figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 5155941; “Takahashi”), in view of Warren (US 20140366613; “Warren”).

Regarding claim 8, Takahashi discloses, in figure 13,  a gas turbine engine (col. 12, lines 7-8, examiner notes Takahashi’s system is used with jet engine turbines) comprising: a probe adapter (not enumerated, see figure 13) comprising: an adapter body (see Takahashi’s annotated figure 13) comprising a probe aperture (see Takahashi’s annotated figure 13) and a slot (see Takahashi’s annotated figure 13); a driver (72) slidably (see figure 13, the examiner contends Takahashi’s movable slide connecting member slide in and out of the operating unit) mounted within the slot (see previous comment) and slidable between a first position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully extended the member is in the first position) and a second position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully retracted the member is in the second position), the driver (72) comprising a first end (see Takahashi’s annotated figure 13) and a second end (see Takahashi’s annotated figure 13) opposite the first end (see previous comment), the first end comprising a ramped recess (see Takahashi’s annotated figure 13, “tapered end”) extending in a direction from the first end toward the second end (see figure 3, the examiner contends Takahashi’s tapered end extends from the first end to the second end); and a threaded fastener 
Takahashi fails to disclose a probe adapter mounted to a blade outer air seal.
Warren teaches, in figures 3-5, a blade outer air seal (BOAS) (100, 108) comprising an inner radial side (not enumerated, see figure 4, examiner notes Warren’s fastener/seal’s inner side is facing down) and an outer radial side (not enumerated, see figure 4, examiner notes Warren’s fastener/seal’s outer side is facing up); a probe adapter (70) mounted to the outer radial side (see previous comment) of the BOAS (100, 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Warren’s installation of a probe assembly on a sealing arrangement of a turbine to teach Takahashi a desirable location to install an industrial endoscope for grinding a blade tip. Doing so provides allows for installation without creating heat leak paths.

Regarding claim 9, Takahashi and Warren disclose, in figure 1 and 13, a probe (36, 45)  comprising a probe assembly (36) and a probe cable (45) extending from the probe assembly (36), the probe assembly (36) retained (examiner notes when Takahashi’s movable slide connecting unit is extended it retains the shaft within the assembly) within the probe aperture (see Takahashi’s annotated figure 13) of the adapter body (see Takahashi’s annotated figure 13) by the driver (75) in the first position (see figure 13, the examiner construes when Takahasi’s movable slide connecting unit is fully extended the member is in the first position).
Allowable Subject Matter
Claims 18 - 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, although Takahashi discloses an industrial endoscope system for inspecting and operating on a jet engine turbine with an operating unit and movable connecting member that house a working shaft, the movable connecting member having a tapered end, the operating unit having a movable connecting member retention nut and bolt; Takahashi does not disclose a driver with threaded fastener configured to slide into a position within a groove to retain a probe within the probe way. Furthermore, no other prior art can be found to motivate or teach applicant’s method including inserting a threaded fastener into the probe adapter and contacting the second end of the driver with the threaded fastener so as to slide the driver from the second position to a first position to retain the probe assembly within the probe aperture, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Claims 6 and 10 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination claims 1 and 3-5 including at least a portion 

Regarding claim 10, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claim 8 including a plug retained within the probe aperture of the adapter body by the driver in the first position. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Dependent claims 11 - 17 would be allowable for at least the same reason as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TIMOTHY P GRAVES/
Examiner, Art Unit 2856                                                                                                                                                                                            

/Eric S. McCall/            Primary Examiner, Art Unit 2856